DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Attachment elements: in claims 1 and 13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 14-16 are objected to because of the following informalities: The preamble for dependent claims 14-16, should be “The method of manufacturing” to be consistent with the preamble of the independent claim 13 which they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez et al. (US 7,644,522). With respect to claims 1-6 and 8-11, Ramirez discloses an insole apparatus for use in footwear (foot support system 100, see figures 1-3), comprising: a planar insole base (base sole 101) positionable on top of a base interior surface of the footwear (inserted into a shoe to provide additional support); an attachment accessory (longitudinal arch 102, buttons 103, a heel insert 104, and a transverse arch 105) removably attachable to the insole base; and a plurality of attachment elements (holes 106, which is corresponding structure disclosed in the instant application) distributed on at least one of an upper surface of the insole base and a lower surface of the attachment accessory (holes 106 will mate with the pins 107 which protrude from the other components of the foot support system 100), wherein the attachment accessory is removably attachable to the insole base by way of at least one of the plurality of attachment elements (see figures 1-3); wherein the plurality of attachment elements define attachment points on the planar insole base (holes 106 are spaced substantially equidistantly from each other in several rows extending length-wise from top 108 to bottom 109. And in some preferred embodiments, there is a group of holes 106 which are spaced in a circular fashion towards the bottom 109 which may be described as the heel region of the .
With respect to claims 13-16, Ramirez discloses a method for manufacturing an insole apparatus for use in footwear, comprising: forming a planar insole base to be received atop a base interior surface of the footwear (the components of the present invention are made of polypropylene. The components are fabricated by using injection molding); providing an attachment accessory removably attachable to the insole base (there may be several different sizes of said components which will vary in length, depth, width); and providing a plurality of attachment elements on at least one of an upper surface of the insole base (The base sole 101 is perforated with several holes 106 as illustrated in FIGS. 1 and 2) and a lower surface of the attachment accessory (Holes 106 will mate with the pins 107 which protrude from the other components of the foot support system 100), wherein the attachment accessory is removably attachable to the insole base by way of at least one of the plurality of attachment elements; wherein the plurality of attachment elements define attachment points, the method comprising arranging the attachment points with a predefined consistent spacing to enable interchangeability of the attachment accessory with other attachment accessories having similarly arranged attachment points (holes 106 are spaced substantially equidistantly from each other in several rows extending length-wise from top 108 to bottom 109. And in some preferred .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Everette et al. (Pub. No. US 2012/0109013). Ramirez as described above discloses all the limitations of the claims except for wherein the attachment accessory comprises a temperature sensor. Everette discloses that it is desirable to attach a temperature sensor to an insole that would more efficiently diagnose an unsafe environment. Therefore, it would have been obvious to one of ordinary skill in the art to make one of the attachment accessories as a temperature sensor as taught by Everette to better diagnose an unsafe environment
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Kuhn (US 4,727,661). Ramirez as described above discloses all the limitations of the claims except for wherein at least one of the plurality of traction elements is a traction stick that extends from the lower surface of the insole base and embeds itself in the footwear base. Kuhn discloses an insole having a plurality of traction elements for wherein at least one of the plurality of traction elements is a traction stick that extends from the lower surface of the .
Drawings
The drawings are objected to because solid black/grey surface shading is not permitted. The drawings are not viewable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are insole apparatuses analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
09/23/2021